DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/278,344 filed 18 January 2019. Claims 1-14 pending. Claims 15-20 canceled.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A clutch assembly which is comprised of (1) a cam plate which includes cams which are spaced about a central axis; (2) a rocker plate which includes at least one pocket, 5wherein the pocket includes a first rocker plate engagement surface and a second rocker plate engagement surface; and (3) at least one rocker which is pivotally situated within the pocket of the rocker plate, said rocker having a first rocker engagement face, a second rocker engagement face, a first concaved region, and a circumferential tail region, wherein the first concaved region is situated between the first rocker engagement face and the second 10rocker engagement face, wherein the circumferential tail region extends from the first rocker engagement face to the second rocker engagement face, wherein the circumferential tail region includes a first actuator pocket, wherein the circumferential tail region includes a second actuator pocket, wherein the first concaved region has a first sloped shoulder which adjoins the first rocker engagement face and has a second sloped shoulder which adjoins the 15second rocker engagement face, wherein the first rocker engagement face is complimentary to the first rocker plate engagement surface, wherein the second rocker engagement face is complimentary to the first rocker plate engagement surface, wherein the first rocker engagement face is complimentary to a first cam engagement face, wherein the second rocker engagement face is complimentary to a second cam engagement face, wherein 20pivotally rotating the rocker in a first pivot direction to bring the first rocker engagement face in complimentary contact with the first cam engagement face prevents rotation of the cam plate in a counterclockwise direction, wherein pivotally rotating the rockers in a second pivot direction to bring the second rocker engagement face in complimentary contact with the second cam engagement face prevents rotation of the cam plate in a clockwise direction, 25a first solenoid which is configured to pivot the rocker in the first pivot direction so as to bring the first rocker engagement face into complimentary contact with the first cam engagement face and to bring the second rocker engagement face into contact with the first rocker plate engagement surface on activation of the first solenoid, and a second solenoid which is configured to pivot the rocker in the second pivot direction so as to bring the 30second rocker engagement face into complimentary contact with the second cam- 20 - engagement face and to bring the first rocker engagement face into contact with the second rocker plate engagement surface 7 on activation of the second solenoid, wherein said clutch assembly includes a first spring and a second spring which act together to maintain the rocker in a neutral position at times when neither the first solenoid nor the second solenoid 5are activated, wherein the first spring has a first end which applies pressure to the first solenoid to keep it in contact with the rocker and a second end which is affixed to the rocker plate, wherein the second spring 30 has a first end which applies pressure to the second solenoid to keep it in contact with the rocker and a second end which is affixed to the rocker plate 3, and wherein the first spring is affixed to the rocker plate at the opposite side of the 10circumferential tail region from the side where the second spring is affixed to the rocker plate.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the prior art of record does not teach or render obvious all the limitations set forth. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, 14 January 2021 with respect to page 6 have been fully considered and are persuasive.  In particular, applicant canceled the rejected subject matter, leaving only allowable subject matter. The 35 USC 102 or 103 rejections of claims 15-20 are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659